—In an action, inter alia, to recover damages for legal malpractice and breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Hall, J.), dated November 22, 1996, as denied that branch of their motion pursuant to CPLR 3211 (a) (1) and (7) which was to dismiss the first cause of action to recover damages for legal malpractice and breach of contract.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court’s conclusion that the plaintiff’s first cause of action is sufficient to withstand a motion to dismiss pursuant to CPLR 3211 (a) (1) and (7). Furthermore, the damages alleged in the complaint constituted consequential damages which may be recoverable (see, Kenford Co. v County of Erie, 73 NY2d 312; Affiliated Credit Adjustors v Carlucci & Legum, 139 AD2d 611). Rosenblatt, J. P., Miller, Copertino and Goldstein, JJ., concur.